Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Non-Final Office Action is the first office action in response to Application Serial 17/227,246 filed on April 09, 2021.  Claims 1-21 are pending in this application.   

Information Disclosure Statement
Applicant did not file an information disclosure for consideration.

Claim Rejections  - 35 USC§  101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1) recites, “ …  5  receiving … from a user of… , the request message having a prescribed plurality of standardized requirement values selected, thereby receiving a requested set of requirement values defining a requested meeting; accessing … defining at least one value for each of a global set of available configuration parameters for scheduling a meeting utilizing … available to a network of users that the user belongs to; determining a first potential configuration for the requested meeting by selecting, from the global set of available configuration parameters, a first plurality of parameters and a first respective value for each of the first plurality of parameters, the selecting being performed such as to satisfy the requested set of requirement values defining a requested meeting as received in … from the user; determining a second potential configuration for the requested meeting by selecting, from the global set of available configuration parameters, a second plurality of parameters and a second respective value for each of the second plurality of parameters, the selecting being performed such as to satisfy the requested set of requirement values defining a requested meeting as received in … from the user; determining, by accessing from… , a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level associated with the first configuration; determining, by accessing from …, a stored emissions level corresponding to each second respective value of the second plurality of parameters, a second summed emissions level associated with the second configuration; selecting the second configuration as a final configuration for the requested meeting based on the second summed emissions level being lower the first summed emissions level of the second configuration; forwarding … to at least one second user of …, when accepted by the at least one second user, causing … to be modified to indicate the final configuration of the requested meeting; and causing, within a predetermined time of the requested meeting, a setting of a physical element in a physical location associated with the requested meeting to be configured to a value consistent with the final configuration ...”. Claims 1-21 in view of the claim limitations, are directed to the abstract idea of  “…  5 receiving … , the request message having a prescribed plurality of standardized requirement values selected, …; accessing … defining at least one value for each of a global set of available configuration parameters for scheduling a meeting …; determining a first potential configuration for the requested meeting by selecting, from the global set of available configuration parameters, …; determining a second potential configuration for the requested meeting …; determining, .… , a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level associated with the first configuration; determining, …, a stored emissions level corresponding to each second respective value of the second plurality of parameters, …; selecting the second configuration as a final configuration for the requested meeting based on the second summed emissions level being lower the first summed emissions level of the second configuration; forwarding … the final configuration of the requested meeting; and causing, within a predetermined time of the requested meeting, a setting of a physical element in a physical location associated with the requested meeting to be configured to a value consistent with the final configuration...”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite receiving … , the request message having a prescribed plurality of standardized requirement values selected, …; accessing … defining at least one value for each of a global set of available configuration parameters for scheduling a meeting …; determining a first potential configuration for the requested meeting by selecting, from the global set of available configuration parameters, …; determining a second potential configuration for the requested meeting …; determining, .… , a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level associated with the first configuration; determining, …, a stored emissions level corresponding to each second respective value of the second plurality of parameters, …; selecting the second configuration as a final configuration for the requested meeting based on the second summed emissions level being lower the first summed emissions level of the second configuration; forwarding … the final configuration of the requested meeting; and causing, within a predetermined time of the requested meeting, a setting of a physical element in a physical location associated with the requested meeting to be configured to a value consistent with the final configuration... are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  
	
Furthermore, the claims recite determining emissions levels, and thus, are directed to mathematical concepts.

Accordingly, the claims recite directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… “A method for managing an electronic meeting management platform, the method comprising”, “an electronic request message”, “an electronic meeting management platform”, “an electronic database”, “an electronic meeting scheduling application”, “the electronic database”, “an electronic meeting invitation message”, “a first graphical user interface of the electronic meeting scheduling application”, in claim 1;   “a thermostat”, in claim 2; “a window blind mechanism”, in claim 3; “a printer”, in claim 4; “a thermostat”, in claim 5; “a light fixture”, in claim 6; “a second graphical user interface of the electronic meeting scheduling application”, “the electronic meeting management platform” in claim 7; “the electronic meeting management platform”, in claim 8; “an electronic database”, in claim 9; no additional element in claim 10, claim 11; “the electronic meeting invitation message”, “the first graphical user interface of the electronic meeting scheduling application” , “the first graphical user interface of the virtual attendees”,  “the first graphical user interface of the in-person attendees”, in claim 12; “the electronic meeting invitation message”, “the first graphical user interface of the electronic meeting scheduling application”,  in claim 13;  “an online meeting link”, in claim 14; no additional elements in claim 15,  claim 16, claim 17, claim 18,  claim 19, claim 20, claim 21;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the receiving…the request message, receiving… requested set of requirement values…,  forwarding…invitation message, ;    these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. - See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., an electronic meeting platform, an electronic meeting scheduling application, the electronic database) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2- 21 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f).

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [011]  -[021] (A user may own, operate, or otherwise be associated with a computing device, such as a personal computer, desktop, Apple Macintosh, or the like, and such device may be referred to herein as "user device". A user device may be associated with one or more additional devices. Such additional devices may have specialized functionality, such as for receiving inputs or providing outputs to users. Such devices may include computer mice, keyboards, headsets, microphones, cameras, and so on, and such devices may be referred to herein as "peripheral devices".  … Various components of system 100 may communicate with one another via one or more networks (e.g., via network 104). Such networks may comprise, for example, a mobile network such as a cellular, satellite, or pager network, the Internet, a wide area network, a Wi-Fi network, another network, or a combination of such networks. 24). 

Furthermore, with respect to the receiving…the request message, receiving… requested set of requirement values…,  forwarding…invitation message, ;    these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. - See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., an electronic meeting platform, an electronic meeting scheduling application, the electronic database) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-10, 14, 15, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US-20170006162-A1) in view of  Fontaine (US 10,318,902 B2)

Regarding Claim 1, (Original) 

A method for managing an electronic meeting management platform, the method comprising: receiving an electronic request message from a user of an electronic meeting management platform, the request message having a prescribed plurality of standardized requirement values selected, thereby receiving a requested set of requirement values defining a requested meeting; 

Bargetzi [0378], [Fig 10] preset parameters 106 (e.g., FIG. 10) are information related to the meeting or conference. For example, preset parameters 106 could include start and end time of the conference (standardized requirements), meeting and event types discussion, presentation, audio call, video call, audio and video call, shared documentation, phone number, passcode, and video number. These preset parameters 106 will be further explained below. In general, preset information 107 (e.g., FIG. 10) is information from the preset parameters 106 received from the user. For example, preset information 107 is the actual time (i.e., 8:30 AM) in response to the preset parameter 106 of the meeting start time 1005. 


accessing an electronic database defining at least one value for each of a global set of available configuration parameters for scheduling a meeting utilizing an electronic meeting scheduling application available to a network of users that the user belongs to; 

Bargetzi [0378], [Fig 10], [Fig 1] and Bargetzi  [0384] teaches preset association engine 210 provides preset parameters 106 to be displayed and defines the association between the preset resources 105 and the preset information 107 obtained by the user from the preset parameters 106.


determining a first potential configuration for the requested meeting by selecting, from the global set of available configuration parameters, a first plurality of parameters and a first respective value for each of the first plurality of parameters, the selecting being performed such as to satisfy the requested set of requirement values defining a requested meeting as received in the electronic request message from the user;

Bargetzi teaches [0621] the meeting information is entered in various fields of the calendaring application as is known in the art. These fields may include meeting organizer, meeting attendees, subject, title, description, location, date, start time, end time, meeting body, notes, attachment, contacts, conferencing information, or the like. For example, using these fields the user can invite meeting attendees, describe the subject of the meeting, choose date and time of the meeting, list the meeting agenda, and include or attach other meeting information. 

determining a second potential configuration for the requested meeting by selecting, from the global set of available configuration parameters, a second plurality of parameters and a second respective value for each of the second plurality of parameters, the selecting being performed such as to satisfy the requested set of requirement values defining a requested meeting as received in the electronic request message from the user; 

Bargetzi  [0384] teaches preset association engine 210 provides preset parameters 106 to be displayed and defines the association between the preset resources 105 and the preset information 107 obtained by the user from the preset parameters 106  and Bargetzi  [0399]  the schedule 701 of the area, the schedule page 700 further comprises selectable items comprising an add meeting button 702 and a main menu button 703. 


Bargetzi teaches:
determining, by accessing from … associated with the first configuration; determining, by accessing … associated with the second configuration;  selecting the second configuration as a final configuration for the requested meeting based on the  … of the second configuration; 

Bargetzi  [0384], [0370], [0395] preset parameters and programmable ports that may integrate occupancy sensors and measure voltage .

Bargetzi [0623] –[00625] teaches a virtual meeting room and physical meeting room for conducting a meeting. 

Although highly suggested, Bargetzi does not explicitly teach:

“…  the electronic database, a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level … from the electronic database, a stored emissions level corresponding to each second respective value of the second plurality of parameters, a second summed emissions level … second summed emissions level being lower the first summed emissions level

the electronic database, a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level …”

Fontaine teaches:

“…  the electronic database, a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level … from the electronic database, a stored emissions level corresponding to each second respective value of the second plurality of parameters, a second summed emissions level … second summed emissions level being lower the first summed emissions level the electronic database, a stored emissions level corresponding to each first respective value of the first plurality of parameters, a first summed emissions level …”

Fontaine [column 3 lines 48-66] teaches the one or more first equipment is directly or indirectly configured to consume energy from one or more energy sources and each enrollment program corresponds to one or more methodologies for calculating energy savings obtained when the one or more first equipment is replaced by one or more second equipment. A specifications database, in electronic communication with the computer, provides the one or more second equipment and second equipment specifications. The one or more second equipment is a proposed replacement for the one or more first equipment and each second equipment specification . and Fontaine [column 12 lines 22-30] teaches the voltage of the wiring chosen for the equipment or component, as well as the photometric efficiency within which the fixtures are installed, are typically useful in making a determination for the projected energy consumed by the overall structure, which forms an exemplary “equipment”. Fontaine [column 10 lines 25-30] building envelope conditions.

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room settings, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. 


forwarding an electronic meeting invitation message to at least one second user of the electronic meeting management platform, the electronic meeting invitation message, when accepted by the at least one second user, causing a first graphical user interface of the electronic meeting scheduling application to be modified to indicate the final configuration of the requested meeting; 

Bargetzi [0480], [0345], []

Bargetzi [abstract] - accept information defining a conference type from a plurality of conference types, each conference type being associated with preset resources, display at least one preset parameter associated with the conference type, receive preset information including a start time, an end time, and one or more settings for a preset resource, automatically associate the preset information with at least one preset resource based on the determined location and the conference type, and send to the associated preset resources at least one control command comprising the one or more settings in response to the start time.

Bargetzi [0380] teaches data storage area of non-volatile storage may be leveraged to maintain data concerning the availability of one or more conference rooms or resources maintained for reservation, descriptive information concerning the one or more resources maintained for reservation, preset information, preset parameters, shared documentation, as well as other information pertinent to the management, maintenance, scheduling, initiating, publication, presentation and/or provision of resource availability and reservation information. Data storage area, or portions thereof, may also be utilized to store myriad other data.



and causing, within a predetermined time of the requested meeting, a setting of a physical element in a physical location associated with the requested meeting to be configured to a value consistent with the final configuration.  

Bargetzi [0400 ] – [0402] , [Figure 7] teaches the selectable icon may be displayed in a certain color or shape to indicate whether the time period is booked or vacant …for example shaded may indicate booked  …  FIG. 7, the time period from 2:00 PM to 3:30 PM comprises a shaded meeting icon 704 indicating that conference room is booked for this time period. Additionally in the shaded time periods, a title for the meeting, “Patent Review” is displayed

(In person meeting is the first configuration, the virtual configuration is the second configuration



Regarding Claim 2, 

The method of claim 1, wherein the physical element comprises a thermostat of a room in which the requested meeting is to take place and the value of the setting is a temperature value.  

Bargetzi  teaches [0395] for example, a user may provide preference information regarding lighting levels, HVAC settings, and notification settings for the conference. The preference page comprises a lighting level pull down menu 601, a thermostat setting fillable field 602 and a notification setting pull down menu 603. In an embodiment of the invention, upon reserving a conference room, the scheduling application 20 may forward the preference information to a control processor 42 either directly or via the scheduling server 15.



Regarding Claim 5, 
The method of claim 1, wherein the physical element is at least one of a thermostat of a room vacated by the at least one second user during the requested meeting and the value of the setting is a temperature down to which the thermostat is set while the room is vacated  
	
Bargetzi teaches [0370] One or more programmable relay ports may enable the processors to control window shades, …, power controllers, and other contact-closure actuated equipment. One or more “Versiport” I/O ports may enable the integration of occupancy sensors, power sensors, door switches, or anything device that provides a dry contact closure, low-voltage logic, or 0-10 Volt DC signal	

Bargetzi  teaches [0395] for example, a user may provide preference information regarding lighting levels, HVAC settings, and notification settings for the conference. The preference page comprises a lighting level pull down menu 601, a thermostat setting fillable field 602 and a notification setting pull down menu 603. In an embodiment of the invention, upon reserving a conference room, the scheduling application 20 may forward the preference information to a control processor 42 either directly or via the scheduling server 15.



Regarding Claim 6, 

The method of claim 1, wherein the physical element is a light fixture setting of a room vacated by the at least one second user during the requested meeting and the value is one of an on position and an off position.  

Bargetzi teaches [0411] The “start meeting” selectable icon 901 allows the organizer to begin the meeting. Upon receiving a selection of the start meeting button 901, the scheduling application 20 may send one or more control signals to the preset resources 105 in the conference room. In response to receiving a selection to start a video and audio call, the scheduling application 20 may send a control signal to a video source, such as a TV 404 or projector 403, one or more lighting devices 413, one or more HVAC devices 415, and one or more AV devices. For example, the scheduling application 20 may send a control signal for the projector screen to be lowered, the projector turned on, the lights lowered, and the audio or video pass code to be entered. 

Bargetzi teaches [0412] Upon receiving a selection to start a presentation, the scheduling application may send a control signal to a video source to display shared documentation, to turn on the lights, and to power on a local computer or networked computer with the shared document. And [0416] teaches Upon receiving a selection to stop a presentation, the scheduling application may send a control signal to a video source to stop displaying shared documentation, to turn off one or more lights and [0395] for example, a user may provide preference information regarding lighting levels, HVAC settings, and notification settings for the conference. The preference page comprises a lighting level pull down menu 601, a thermostat setting fillable field 602 and a notification setting pull down menu 603. In an embodiment of the invention, upon reserving a conference room, the scheduling application 20 may forward the preference information to a control processor 42 either directly or via the scheduling server 15.

Bargetzi teaches [0364] The control system processor 42 is used for, among other things, controlling and monitoring various devices and environmental conditions throughout a structure. The control system may control one or more of the following controllable devices: AN devices including but not limited to content sources, content sinks, video recorders, audio receivers, speakers, and projectors; lighting devices 413 including but not limited to lamps, ballasts, light emitting diode (LED) drivers; HVAC devices 415 including but not limited to thermostats, occupancy sensors, air conditioning units, heating units, filtration systems, fans, humidifiers; shading elements 414 including but not limited to motorized window treatments, dimmable windows; security elements 416 including but not limited to security cameras, monitors and door locks; household appliances including but not limited to refrigerators, ovens, blenders, microwaves; control devices including but not limited to switches, relays, current limiting devices; and industrial devices including but not limited to motors, pumps, chillers, and air compressors.



Regarding Claim 7, 

The method of claim 1, further comprising: disabling, as a function of the second configuration being selected as the final configuration, at least one selection mechanism in a second graphical user interface of the electronic meeting scheduling application as output to the user who provided the meeting request, such that the user cannot alter the final configuration of the requested meeting without a special condition of the electronic meeting management platform being satisfied.  


Bargetzi [0600] teaches the present page 3400 may further contain a presenter selectable attendee viewing option 3412 to enable or disable attendee viewing of the presentation content 2414 on the attendee portable electronic device 2403. If the attendee viewing option 3412 is enabled, then the presentation gateway 2410 transmits the displayed presentation content 2414 to one or more attendee portable electronic device 2403, upon request. If the attendee viewing option 3412 is disabled, the presentation gateway 2410 only transmits the presentation content 2414 to be displayed on the meeting room display 2406 in the room, and not to the attendee portable electronic device 2403. And Bargetzi [0298 ] teaches mute control and Bargetzi [0632] teaches mute and end a call.


	
Regarding Claim 8, 
The method of claim 7, wherein the special condition comprises a subroutine of the electronic meeting management platform confirming that any alteration of the final configuration …


Bargetzi [0370] teaches one or more programmable …ports… One or more “Versiport” I/O ports may enable the integration of occupancy sensors, power sensors, door switches, or anything device that provides a dry contact closure, low-voltage logic, or 0-10 Volt DC signal.; Bargetzi teaches audio calls, turning on and off the projector

	Although highly suggested, Bargetzi does not explicitly teach:
“…the second summed emissions level to increase beyond a predetermined maximum emissions level.   …”

Fontaine teaches:
the final configuration does not cause the second summed emissions level to increase beyond a predetermined maximum emissions level.  

Fontaine [column 3 lines 48-66] teaches the one or more first equipment is directly or indirectly configured to consume energy from one or more energy sources and each enrollment program corresponds to one or more methodologies for calculating energy savings obtained when the one or more first equipment is replaced by one or more second equipment. A specifications database, in electronic communication with the computer, provides the one or more second equipment and second equipment specifications. The one or more second equipment is a proposed replacement for the one or more first equipment and each second equipment specification . and Fontaine [column 12 lines 22-30] teaches the voltage of the wiring chosen for the equipment or component, as well as the photometric efficiency within which the fixtures are installed, are typically useful in making a determination for the projected energy consumed by the overall structure, which forms an exemplary “equipment”. Fontaine [column 10 lines 25-30] building envelope conditions.

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room settings, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. 



Regarding Claim 9, 

The method of claim 1, wherein one value and parameter of the final configuration comprises a specific room in a specific location being selected as a location for the requested meeting, and wherein the method further comprises: Page 196 of 200 SC02-005-02 AP 04-09-21 docx  Attorney Docket No.: SC02-005-02causing, as a function of the final configuration, an availability record in an electronic database to be updated to indicate reservation of the specific room to be updated to indicate a time and a date of the requested meeting as no longer being available.  

Bargetzi teaches [0339] Data storage area of non-volatile storage may be leveraged to maintain data concerning the availability of one or more conference rooms or resources maintained for reservation, descriptive information concerning the one or more resources maintained for reservation, preset information, preset parameters, shared documentation, as well as other information pertinent to the management, maintenance, scheduling, initiating, publication, presentation and/or provision of resource availability and reservation information. 

Bargetzi [0388] teaches resource availability verification engine 226 may be used to perform one or more checks on resources maintained for reservation to ensure that postings regarding such resources accurately reflect substantially current or up-to-date availability.

Bargetzi [0400 ] – [0401] , [Figure 7] teaches the selectable icon may be displayed in a certain color or shape to indicate whether the time period is booked or vacant …for example shaded may indicate booked 


Regarding Claim 10, 

The method of claim 1, wherein the selected requirements define at least one of: (i) an attendee of the requested meeting to be a person with expertise in a particular subject; (ii) an attendee of the requested meeting to be a specific person; (iii) at least one acceptable location for the requested meeting; and (iv) at least one acceptable time of the requested meeting.  

Bargetzi [0339] teaches ta storage area of non-volatile storage may be leveraged to maintain data concerning the availability of one or more conference rooms or resources maintained for reservation, descriptive information concerning the one or more resources maintained for reservation, preset information, preset parameters, shared documentation, as well as other information pertinent to the management, maintenance, scheduling, initiating, publication, presentation and/or provision of resource availability and reservation information


Bargetzi [0400 ] – [0401] , [Figure 7] teaches the selectable icon may be displayed in a certain color or shape to indicate whether the time period is booked or vacant …for example shaded may indicate booked. 



Regarding Claim 14, 

The method of claim 1, wherein the first final configuration differs from the second final configuration in location information, such that the first final configuration specifies a physical room that the first subset of the at least one second user is to report to for the requested meeting while the second final configuration specifies an online meeting link that the second subset of the at least one second user is to utilize in order to virtually attend the requested meeting.  

Bargetzi  [0384], [0370], [0395] preset parameters and programmable ports that may integrate occupancy sensors.

Bargetzi [0623] –[0625] teaches a virtual meeting room and physical meeting room for conducting a meeting. … The conferencing information retrieved from the scheduled meeting event may contain a Lync URL address, a SIP URI, and a conventional telephone number. 

Bargetzi [0630] FIG. 41 is a schematic diagram depicting a select meeting to dial page 4100 of the conferencing application 3801, which can be accessed after the user pressed the “dial call” icon 4001 …Each item can also display a selectable icon identifying the type of connection mechanism, such as video 4104 or audio 4106, that can be used to dial the meeting. 


Regarding Claim 15, 

The method of claim 1, in which the first configuration differs from the second configuration in an attendance time value, such that the first configuration specifies a first attendance time for at least one second user while the second configuration specifies least one a second attendance time for the at second user.  
	
Bargetzi  [0384], [0370], [0395] preset parameters and programmable ports that may integrate occupancy sensors and Bargetzi [abstract], [020] teaches meeting start time and end time.  and 

Bargetzi  [020], [0623] –[00623] teaches a  conference type , such as virtual meeting room and physical meeting room for conducting a meeting and with the conference type, receive preset information in response to the at least one displayed preset parameter, the preset information including a start time, an end time, and one or more settings for a preset resource, automatically associate the preset information with at least one preset resource based on the determined location and the conference type by communicating with the remote server, and send to the associated preset resources at least one control command comprising the one or more settings in response to an indication to start the conference. 


Regarding Claim 18, 

The method of claim 1, wherein the first configuration differs from the second configuration by including different attendees required to attend the requested meeting.  

Bargetzi  [020], [0623] –[00623] teaches a  conference type  , such as virtual meeting room and physical meeting room for conducting a meeting. 

(In person meeting is the first configuration, the virtual configuration is the second configuration)



	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US-20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of Hall  (US 2015/0284996 A1)


Regarding Claim 3, 

The method of claim 1, wherein the physical element comprises a window blind mechanism of a room in which the requested meeting is to take place and the value of the setting is one of an open and closed position of the window blind mechanism.  

Bargetzi teaches [0370] One or more programmable relay ports may enable the processors to control window shades, … One or more “Versiport” I/O ports may enable the integration of occupancy sensors, power sensors, door switches, or anything device that provides a dry contact closure, low-voltage logic, or 0-10 Volt DC signal	

Hall [abstract], [017] teaches the method may automatically tilt slats of a window blind or open or close a window covering to take into account the position of the sun over time.; and Hall [0100] teaches a user may want the motorized gearbox assembly 102 to open a window blind 100 at a specified time of day and close the window blind 100 at another time of day.  And Hall [0100], [0107] –[0109] teaches various different buttons for configuring the window blinds 100 … may be selected to configure a window blind 100 or a group of window blinds 100 to operate in accordance with sensed lighting conditions …  user may want a window blind 100 or a group of window blinds 100 to open and/or close at 


	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US-20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of Konno (US 2005/0,024,675 A1)

Regarding Claim 4, 

The method of claim 1, wherein the physical element is … in which the requested meeting is to take place and the value of the … near a start time of the requested meeting.  
	
Bargetzi [0600], [0355] teaches OCR and printed on the other device and Bargetzi [0606] teaches presentations and presentation content and Bargetzi [0380] teaches shared document and Bargetzi [0543] meeting room devices …	

         Although highly suggested, Bargetzi does not explicitly teach:
“… a printer near a room  …. setting is a number of documents to be printed by the printer …”

           Konno teaches:
“… a printer near a room  …. setting is a number of documents to be printed by the printer …”

Konno teaches [0021] A feature, referred to herein as "delivery printing." would be performed, for example, for sending the printed form to members who attend an in-house meeting, for controlling the delivery number-of-copies.

Konno [0055] Available image forming apparatuses may be identified in several ways and combinations thereof. The image forming apparatuses may be identified from a search of the database 130. The database may associate image forming apparatuses with users based upon proximity. The proximities may be based upon linear distance between the users and the image forming apparatuses, based upon convenience of the users to the image forming apparatuses, or other measures. Convenience may include actual, estimated or perceived time for a recipient to move from a predefined location such as his workstation to the respective image forming apparatuses.

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room settings, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Konno teaches directing an electronic document to be printed for a destination. It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption, as taught by Bargetzi and Fontane, with selecting an image forming apparatus based on its proximity to the destination user, as taught by Konno, to control the delivery number of copies., Konno [021]



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US-20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of Frader (CA 2,713,702)

Regarding Claim 11,  

The method of claim 1, wherein an emissions level comprises a level of emissions….  
	
Bargetzi teaches [0370], [0395] and 
           Fontaine [column 3 lines 48-66] , Fontaine [column 12 lines 22-30]

Bargetzi nor Fontaine teaches:
“… carbon dioxide …”

Frader teaches:	
“… carbon dioxide …”


Frader [0174] teaches  amount of electricity used and the estimated carbon dioxide that represents, or relative data, like how much improvement has been seen over time for a given user or group. 

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Frader teaches measuring the amount of electricity estimated and the carbon dioxide. It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption, as taught by Bargetzi and Fontane, with measuring emissions such as carbon dioxide, as taught by Frader, to make wiser energy-conscious decisions in their homes and business., Frader [006]



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of Landar  (US 2008/0,133,282 A1)

Regarding Claim 12, 
The method of claim 1, wherein the final configuration includes: defining which of the at least second users to whom the electronic meeting invitation message … is to attend the requested meeting virtually,… ; 

Bargetzi teaches conferencing information may further include a unique ID for a virtual meeting room (VMR). A virtual meeting room, also called a virtual meeting space, is a service that provides means to collaborate via video or audio-only in real time over the Internet via a web browser or software application hosted on a service provider's server. The virtual meeting room ID is sent by the organizer to meeting attendees to log into the same meeting from various geographical locations., Bargetzi [0621]

	…..

and further wherein … of the electronic meeting scheduling application is applied differently for the virtual attendees and the in-person attendees, such that … of the virtual attendees is modified to indicate the virtual attendance while … of the in-person attendees is modified to indicate in person attendance.  

Bargetzi [0621] teaches Conferencing information may further include a unique ID for a virtual meeting room (VMR). A virtual meeting room, also called a virtual meeting space, is a service that provides means to collaborate via video or audio-only in real time over the Internet via a web browser or software application hosted on a service provider's server. The virtual meeting room ID is sent by the organizer to meeting attendees to log into the same meeting from various geographical locations.


Although highly suggested, Bargetzi does not teach:
“…  is forwarded … thereby determining virtual attendees of the requested meeting;  defining which of the at least one second users to whom the electronic meeting invitation message is forwarded is to attend the requested meeting in person, thereby determining in-person attendees;   and further modifying the first graphical user interface … the first graphical user  interface… ”


Landar teaches:
“…. is forwarded … thereby determining virtual attendees of the requested meeting;  defining which of the at least one second users to whom the electronic meeting invitation message is forwarded is to attend the requested meeting in person, thereby determining in-person attendees;   and further modifying the first graphical user interface … the first graphical user  interface… ”


Landar [054], [FIG 5] teaches the process 500 … receives a meeting scheduling related event., … at 512, the meeting scheduling system determines whether there are any participants attending the meeting in person … at 516 the meeting scheduling system determined where any participants are attending remotely… at 526, the meeting scheduling sends a meeting update event to all of the attendees.

Landar [abstract], [028] teaches upon accepting invitation, each attendee fills in the type of attendance field (e.g., in-person or remote). Each attendee, after accepting invite, can change the type of participation by going to the calendar system and changing his settings. 

Landar [048] teaches forwarding invites to attendees and visual flag of invitees. And Landar [053] teaches indicate in-person meeting and meeting participation type

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Lander teaches the meeting scheduling system determines whether there are any participants attending the meeting in person or remotely/virtually. It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption, as taught by Bargetzi and Fontane, with identifying meeting attendee that are remotely, as taught by Lander, to set up the appropriate capacity., Lander [054]



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of Landar  (US 2008/0,133,282 A1) and Mermelstein (US 2015/0,006,221 A1)


Regarding Claim 13, 

The method of claim 1, wherein the final configuration comprises a first final configuration for a first subset of the at least one second user and a second final configuration for a second subset of the at least one second user, the first final configuration corresponding to a first version of the electronic meeting invitation message and the second final configuration corresponding to a second version of the electronic meeting invitation message, such that the forwarding step comprises: forwarding the first version of the electronic meeting invitation message to
	
Bargetzi [0621], Bargetzi [0623] –[0625]  and Bargetzi [0630], [FIG. 41] 


(Bargetzi teaches inviting meeting attendees for an in-person or virtual meeting.  The first version is the electronic message, the second version is the link)
	
          Although highly suggested, Bargetzi does not explicitly teach:

the first subset of the at least one second user, the first version of the electronic meeting invitation message, when accepted by users in the first subset of the at least one second user, causing the first graphical user interface of the electronic meeting scheduling application corresponding to the first subset of the at least one second user to be modified in a first manner to indicate the first final configuration of the requested meeting; … of the at least one second user, causing the first graphical user interface of the electronic meeting scheduling application corresponding to the second subset of the at least one second user to be modified in a second manner to indicate the second final configuration of the requested meeting.  


Landar [054], [FIG 5] teaches the process 500 … receives a meeting scheduling related event., … at 512, the meeting scheduling system determines whether there are any participants attending the meeting in person … at 516 the meeting scheduling system determined where any participants are attending remotely… at 526, the meeting scheduling sends a meeting update event to all of the attendees.
	
Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Lander teaches the meeting scheduling system determines whether there are any participants attending the meeting in person or remotely/virtually. It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption, as taught by Bargetzi and Fontane, with identifying meeting attendee that are remotely, as taught by Lander, to set up the appropriate capacity., Lander [054]



Bargetzi, nor Fountaine nor Lander explicitly teaches:
the second version of the electronic meeting invitation message, when accepted by users in the second subset


Mermelstein teaches:
and Page 197 of 200 SC02-005-02 AP 04-09-21 docxforwarding the second version of the electronic meeting invitation message to the second subset of the at least one second user,

Mermelstein [078] teaches a user adds a conference or any other event to his calendar, the system is operative to forward invitations to other participants, such as a partner or a friend. 

Mermelstein [0092] System 100 then verifies the date for the event with the other participants in a verification step 314. Each user only sees the available dates and times in his calendar for this event, when all invited participants are confirmed to be available. Mermelstein [0093], [095] In a checking step 316, the system checks if all users have confirmed the available date. If no, a new date and time may be sent to all the participants, and steps 312-316 repeated
	
Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Lander teaches the meeting scheduling system determines whether there are any participants attending the meeting in person or remotely/virtually. It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption, as taught by Bargetzi and Fontane, with identifying meeting attendee that are remotely, as taught by Lander, to set up the appropriate capacity., Lander [054] Mermelstein teaches an electronic calendar system that continually reevaluates and may change times, dates or locations of scheduled meetings. . It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption according to meeting attendance, as taught by Bargetzi, Fontane, Lander with identifying subsets/additional meeting attendees, as taught by Mermelstein to  takes in account not only the time slot of the attendees but also the physical location of the meeting., Mermelstein [010]



Claim(s) 16  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view  Li (US 2010/0318399 A1)

Regarding Claim 16,  

The method of claim 15, wherein an attendance time value comprises one of a time at which the at least one second user is to join the requested meeting and a time at which the at least one second user is …. .  

Bargetzi [abstract], [020] teaches meeting start time and end time; Bargetzi  [020], [0623] –[00623] teaches a  conference type , such as virtual meeting room and physical meeting room for conducting a meeting. 
	
	Bargetzi [0630], [Fig 41] teaches selecting an icon to join a meeting.

	Although highly suggested, Bargetzi does not teach:
“…  and a time at which the at least one second user is to leave …”

Li teaches:
“…and a time at which the at least one second user is to leave …”

Li [002], [030] teaches the agendas can include a list of topics, a list of speakers, or both. The agendas can also be broken into time segments, each segment being assigned to a particular speaker and/or topic.  … While the person crafting the agenda may take into account information about the availabilities and schedules of participants and Li [035] teaches the template 106 could be adapted, for example, by altering an order of speakers based on a calendar of a participant 110 (e.g., one of the participants 110 is in a different time zone or a calendar of one of the participants 110 indicates that the participant 110 must leave the meeting early (i.e. because of consecutive meetings in different locations), and thus the participant 110 is made the first speaker or have his slot moved earlier than planned in the meeting). The adapted template can then be stored and used in place of the template 106.

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Li teaches adaptive management of a meeting. It would have been obvious prior to the effective filing date to combine, meeting configuration both in-person and remote as taught by, Bargetzi and Fontaine, with  adaptive management may include actions such as rearranging an order of speakers or topics, removal or addition of topics, or changing the allocation of time given to a speaker or topic.as taught by Li to increase the chances for a successful meeting., Li [070]
	

Regarding Claim 17, 

The method of claim 1, wherein the first configuration differs from the second configuration in a speaker time value, such that the first configuration specifies a first time during a course of the requested meeting that an attendee of the requested meeting is to speak while the second configuration specifies a second time during the course of the requested meeting that the attendee of the requested meeting is to speak.  

[similar to 16]
Bargetzi teaches [0605] -[0606] a presenter providing a presentation.

Li  [abstract ]teaches The agendas can include a list of topics, a list of speakers, or both. The agendas can also be broken into time segments, each segment being assigned to a particular speaker and/or topic.
Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Li teaches adaptive management of a meeting. It would have been obvious prior to the effective filing date to combine, meeting configuration both in-person and remote as taught by, Bargetzi and Fontaine, with  adaptive management may include actions such as rearranging an order of speakers or topics, removal or addition of topics, or changing the allocation of time given to a speaker or topic.as taught by Li to increase the chances for a successful meeting., Li [070]
	


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of  Mermelstein (US 2015/0,006,221 A1)

Regarding Claim 19, 

The method of claim 1, in which determining a first emissions level includes: determining a specific attendee required to attend the requested meeting in accordance with the first configuration; …

[similar to claim 1]

Bargetzi  [0384], [0370], [0395], [0623] –[0625] and Fontaine [column 3 lines 48-66] and Fontaine [column 12 lines 22-30], Fontaine [column 10 lines 25-30]

Teach emission levels and meeting attendance configuration

Although highly suggested, Bargetzi does not teach:
“.. and determining a travel time to a physical location of the requested meeting by the specific attendee. ..” 

Mermelstein teaches:
“… and determining a travel time to a physical location of the requested meeting by the specific attendee. …”  


Mermelstein [0103] System 100 may also be operative to perform any one or more of the following functions: send a short message (SMS) to a user/participant to notify of a delay of the next event or events; update about delays in transport or traffic; update a location of a next event or events due to changes in transport or traffic; choose a new location for an event due to an updated event requirement--such as needing office facilities, an overhead projector or the like; Enable a manual override of an event location, duration or participant; Location based (such as, but not limited to, GPS (global positioning system)) updates to users to assist them finding a location; Update a user in real-time of anticipated travel time for himself/other participant to reach location (the true location of the other participant will not be relayed, due to privacy); update that another participant is not in the required vicinity.

Mermelstein [0105] teaches, the event 3 has been moved from Greenwich to Bank and an additional 1.6 hours of travel time has been added to user's 143 itinerary.

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Mermelstein teaches an electronic calendar system that continually reevaluates and may change times, dates or locations of scheduled meetings.  It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption according to meeting attendance, as taught by Bargetzi, Fontane, with identifying meeting attendees travel time/ proximity, as taught by Mermelstein to  takes in account not only the time slot of the attendees but also the physical location of the meeting., Mermelstein [010]


Regarding Claim 20, 

The method of claim 19, wherein determining a travel time to the physical location of the requested meeting includes: determining a meeting start time corresponding to the first configuration; determining a meeting location associated with the first configuration; determining an expected location of the specified attendee prior to the meeting start time; and determining a distance from the expected location to the meeting location.  

[Similar to claim 19]

Bargetzi  [0364], [0384], [0370], [0395], [0623] –[0625]

Fontaine [column 3 lines 48-66] and Fontaine [column 12 lines 22-30], Fontaine [column 10 lines 25-30]

Mermelstein  [0103 ]-[0105]

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Mermelstein teaches an electronic calendar system that continually reevaluates and may change times, dates or locations of scheduled meetings.  It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption according to meeting attendance, as taught by Bargetzi, Fontane, with identifying meeting attendees travel time/ proximity, as taught by Mermelstein to  takes in account not only the time slot of the attendees but also the physical location of the meeting., Mermelstein [010]



Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 20170006162-A1) in view of  Fontaine (US 10,318,902 B2) and in further view of  Ong (2014, Comparison of the energy, carbon and time costs of videoconferencing and in-person meetings)

Regarding Claim 21, 

The method of claim 1, in which determining a first emissions level includes: determining a specified attendee associated with the first configuration, in which the first configuration defines that the specified attendee will attend the requested meeting virtually; and determining that the contribution to the first … 

Bargetzi  [0364], [0384], [0370], [0395], [0623] –[0625] teaches sensors and voltage measurements.

	Although highly suggested, Bargetzi does not explicitly teach:
“… emissions level associated with a  travel time of the specified attendee is zero….”

Ong teaches:
“… emissions level associated with a  travel time of the specified attendee is zero….”

Ong Figure 1 illustrated the measure of videoconferencing rather than in-person meeting. Ong p, 921 column 2  paragraph 5 teaches in terms of the carbon emissions, the lifecycle carbon footprints for the in-person meetings are 3533 kgCO2e (plane), 2900 kgCO2e (train) and 3317 kgCO2e (car), while the carbon emissions of the same meeting via videoconferencing is between 4 kgCO2e (lower bound) and 215 kgCO2e (upper bound). Hence, considering the full lifecycle energy and environmental cost of both meeting modes, videoconferencing only takes an upper bound value of 7% of the cost for a physical meeting, as shown in Fig. 1. 

Bargetzi teaches users desire an alternative method for accessing a scheduling server to monitor and control rooms. Fontaine teaches performing engineering review of energy consumption by one or more equipment. It would have been obvious to combine, automation of conference room sensors, as taught by Bargetzi, with reducing energy consumption as taught by Fontaine, so that users can provide the end-user with motivation to replace or retrofit existing equipment with more energy efficient alternatives., Fontaine [column 11 lines 55-60]. Mermelstein teaches an electronic calendar system that continually reevaluates and may change times, dates or locations of scheduled meetings.  It would have been obvious prior to the effective filing date to combine, automating peripherals for energy consumption according to meeting attendance, as taught by Bargetzi, Fontane, with identifying meeting attendees travel energy compared to videoconferencing, as taught by Ong to reduce the environmental footprint. It would have been obvious to combine before the effective filing date meeting configurations both in-person and remote//virtually and the emissions, as taught by Bargetzi and Fontane, with the emissions associated with travel to a conference versus virtual, as taught by Ong, to understand the sensitivity of the energy and carbon costs Ong [abstract]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623